RENDERED: SEPTEMBER 9, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1080-MR

TERESA SPICER                                                         APPELLANT


               APPEAL FROM BREATHITT CIRCUIT COURT
v.            HONORABLE LISA HAYDEN WHISMAN, JUDGE
                       ACTION NO. 21-CI-00083


JAMES NATHAN (“REBEL”) COMBS                                             APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: This case arises from the death of Tiara Combs (Tiara),

resulting from injuries sustained from an all-terrain vehicle wreck. Appellant,

Teresa Spicer (Spicer), was Tiara’s mother. Appellee, James Nathan “Rebel”

Combs (Combs), was Tiara’s husband, and was operating the vehicle during the

underlying incident. It is undisputed that he was intoxicated at that time.
             Spicer and Combs were co-administrators of Tiara’s Estate. On July

20, 2020, Spicer, on behalf of the Estate, entered into a Full Release of All Claims

With Indemnity Agreement (hereafter, the Release), thereby releasing Combs from

liability arising from the underlying incident. Thereafter, Spicer filed a wrongful

death claim against Combs on behalf of the Estate. It was subsequently dismissed

on the basis that it was barred by the Release. On April 28, 2021, Spicer filed a

second claim in her individual capacity against Combs alleging intentional

infliction of emotional distress (IIED). Combs filed a motion to dismiss for failure

to state a claim, which was granted by the circuit court on the basis that it was

barred by the Release. Spicer appeals to this Court as a matter of right arguing that

the circuit court erred as to its application of the Release and that it misconstrued

the elements of IIED. For the following reasons, we reverse the circuit court and

remand.

                                     ANALYSIS

             “Since a motion to dismiss for failure to state a claim upon which

relief may be granted is a pure question of law, a reviewing court owes no

deference to a trial court’s determination; instead, an appellate court reviews the

issue de novo.” Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (citation omitted).

Accordingly, “the pleadings should be liberally construed in the light most




                                          -2-
favorable to the plaintiff, all allegations being taken as true.” Id. We now turn to

the Release, which provides in relevant part as follows:

             The undersigned, [Plaintiff] (“Releasor”), as Personal
             Representative of the Estate of Tiara Kinder Combs
             (“Estate”), being of lawful age, for and in consideration
             of the sum of Twenty Five Thousand Dollars ($25,000),
             the receipt and sufficiency of which is hereby
             acknowledged, does on behalf of the Estate and for its
             principals, agents, successors, heirs, personal
             representatives, executors, administrators and assigns,
             knowingly release, acquit, and forever discharge [Mr.
             Combs] . . . and all other persons and entities of any
             kind or nature liable or who may be claimed to be
             liable, of and from any and all actions, causes of
             action claims, demands, damages, costs, loss of services,
             loss of consortium, expenses, compensation and liability
             of any kind, including but not limited to wrongful death
             and survivor actions, on account of, or any way
             growing out of, any and all known and unknown
             personal and bodily injuries and death resulting or to
             result from the [Incident] . . . .

(Emphasis added.) The Release is a contract governed by the basic principles of

contract law.

                    Where a contract is ambiguous or silent on a vital
             matter, a court may consider parol and extrinsic evidence
             involving the circumstances surrounding execution of the
             contract, the subject matter of the contract, the objects to
             be accomplished, and the conduct of the parties. Absent
             an ambiguity in the contract, the parties’ intentions must
             be discerned from the four corners of the instrument
             without resort to extrinsic evidence. A contract is
             ambiguous if a reasonable person would find it
             susceptible to different or inconsistent interpretations.
             The fact that one party may have intended different
             results, however, is insufficient to construe a contract at

                                         -3-
             variance with its plain and unambiguous terms.
             Generally, the interpretation of a contract, including
             determining whether a contract is ambiguous, is a
             question of law for the courts and is subject to de
             novo review. However, once a court determines
             that a contract is ambiguous, areas of dispute
             concerning the extrinsic evidence are factual issues
             and construction of the contract become subject to
             resolution by the fact-finder.

Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 385 (Ky. App. 2002)

(citations omitted) (emphasis added).

             In the present case, the language employed in the Release is all

encompassing. See Ohio Casualty Ins. Co. v. Ruschell, 834 S.W.2d 166, 169 (Ky.

1992) (“the scope of a release is determined primarily by the intent of the parties as

expressed in the release instrument . . . .” (citation omitted)). However, it is all

encompassing as to claims brought on behalf of the Estate, not Spicer individually.

This is clear considering the subject matter of the Release and the objects to be

accomplished by its execution. See Cantrell, 94 S.W.3d at 385. For example, the

Release was entered into by Spicer as “Personal Representative of the Estate[,]”

not in her individual capacity. Nothing in the Release disclaims Spicer’s right as

an individual to bring a tortious claim that is entirely independent of the Estate and

her role as its representative. And while the elements of IIED may present a

difficult standard to satisfy moving forward, having reviewed the complaint in the

present case and in consideration of the applicable legal standards, we conclude


                                          -4-
that Spicer has stated a claim upon which relief may be granted. See Kroger Co. v.

Willgruber, 920 S.W.2d 61, 65 (Ky. 1996) (citing Craft v. Rice, 671 S.W.2d 247,

249 (Ky. 1984)).1 See also Keaton v. G.C. Williams Funeral Home, Inc., 436

S.W.3d 538, 544-45 (Ky. App. 2013) (providing examples of conduct that has been

held to be sufficiently and insufficiently outrageous).

               Spicer’s complaint presents, inter alia, very specific allegations

concerning Combs’ extreme intoxication on the day of the incident as well as his

acts of deceit and active concealment of the circumstances surrounding Tiara’s

death. Spicer further alleges that she “suffered severe and extreme emotional

distress, had to seek medical assistance, and has to take a medication to deal with

the extreme anxiety and grief she has experienced as the result of the events

described in this complaint that [Combs] caused.” Considering the Release and the

entirety of the allegations underlying the complaint, we conclude that the circuit

court erred by dismissing the present case prematurely.




1
    The elements of IIED are as follows:

        (1) [t]he wrongdoer’s conduct must be intentional or reckless;
        (2) [t]he conduct must be outrageous and intolerable in that it offends against the
        generally accepted standards of decency and morality;
        (3) [t]here must be a causal connection between the wrongdoer’s conduct and the
        emotional distress; and
        (4) [t]he emotional distress must be severe.

Gilbert v. Barkes, 987 S.W.2d 772, 777 (Ky. 1999).

                                                -5-
                                  CONCLUSION

             For the foregoing reasons, we REVERSE The Breathitt Circuit

Court’s order of dismissal entered on August 30, 2021, and REMAND this case to

the circuit court for additional proceedings consistent with this decision.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Ned Pillersdorf                           Jason S. Morgan
 Prestonsburg, Kentucky                    Betsy R. Catron
                                           Lexington, Kentucky




                                         -6-